Opinion and OrdeR op Three-Commissioner Panel.
This cause came to be heard before this panel of three commissioners on April 10,1996 upon applicant Marilyn Pence’s January 10,1996 objection to, and notice of appeal from, the December 11, 1995 decision of the single commissioner.
Neither the applicant nor anyone on her behalf appeared at the hearing. The Attorney General attended the hearing and presented a brief oral argument for this panel’s consideration.
The single commissioner had denied the applicant’s claim, pursuant to R.C. 2743.60(B), finding that the victim, Eric Pence, was an accomplice of the offender and would be unjustly benefited by an award of reparations.
From review of the file, and with full consideration given to the oral argument presented at the hearing, this panel finds that the findings of fact and conclusions of law of the single commissioner properly address the issues and interpret the law. Therefore, the single commissioner’s findings and conclusions are adopted as our own. The December 11, 1995 decision of the single commissioner is affirmed, and the applicant’s objection is overruled.
IT IS THEREFORE ORDERED THAT:
1. The December 11, 1995 order of the single commissioner is APPROVED and AFFIRMED;
2. This claim is denied and judgment is entered for the state of Ohio;
3. Costs assumed by the reparations fund;

Judgment accordingly.

Dale A. Thompson, Steven A. Larson and William A. Carroll, Commissioners, concur.